Citation Nr: 1626232	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lily North, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California, which denied service connection for PTSD.

In her March 2014 substantive appeal VA Form-9, the Veteran requested a videoconference hearing.  However, in a May 2016 statement from her representative, the Veteran cancelled her hearing request and asked that her case be forwarded to the Board.  Thus, the Board finds that the Veteran has withdrawn her hearing request, and the Board will proceed accordingly.  See 38 C.F.R. § 20.702(d). 

Additional evidence was submitted after the Veteran's claim was certified to the Board.  However, in May 2016, the Veteran submitted a waiver of RO consideration.

The United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information submitted by the claimant or obtained by VA."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects that the Veteran has been diagnosed with major depressive disorder (MDD), borderline personality disorder, alcohol and substance abuse in remission, and PTSD.  The Board has reframed the issue remaining on appeal accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a psychiatric disorder, to include PTSD and MDD, due to in-service stressors related to MST.  The stressors include being sexual harassed and molested by a superior officer on or about April 1978 and July 1978.

A VA psychological evaluation in April 2010 report diagnosed the Veteran with MDD, to rule out bipolar disorder; polysubstance dependence in remission; alcohol dependence in recent remission; PTSD, partial features; and personality disorder, not otherwise specified.  He noted that the Veteran reportedly experienced sexual harassment and attempted sexual assault at age 19 during military service and that she was fearful and distressed by the experience.  He opined that her subsequent history with alcohol and cocaine, and her risky sexual behavior, intensified for years after her discharge.  He found that her substance abuse appeared to have been her method of coping with military sexual trauma (MST).  He did not provide an opinion as to whether the Veteran's psychiatric disorders were the result of or due to her alleged MST.

A February 2014 VA examination report diagnosed the Veteran with borderline personality disorder (BPD) and no other psychiatric diagnoses.  While the VA examiner found that "the 'markers' associated with reporting the incident to her commanders (even though not documented) [indicated it was] at least as likely as not [that] a military sexual trauma stressor (harassment) occurred in service," the Veteran did not meet the criteria for PTSD diagnosis.  In addition, the VA examiner found that her prior history of sleep and elevated moods were attributable to her history of alcohol and substance abuse, and that her mood swings and excessive anxiety were attributable to her BPD, and not bipolar depression, as she had been previously diagnosed.  The examiner noted that there had been an attempted sexual assault by one of her older brothers when she was 13 years old and he opined that her BPD likely stemmed from that incident.  As such, he concluded that "the claimed condition was less likely than not" a result of military service.

A February 2015 private psychological evaluation report diagnosed the Veteran with MDD, recurrent mixed features, anxious distress; PTSD; BPD; alcohol use disorder, severe, sustained remission; and stimulant use disorder, severe, sustained remission.  He noted that despite the sexual attempt by her older brother when she was young, the Veteran was able to "resume her life activities without a significant shift in her mental well-being."  It was also reported that after leaving service she had been convicted of second degree manslaughter after the car she was driving flipped and killed a passenger.  She was also convicted of the first of two DUIs and entered prison three months pregnant with her first child.  However, he noted that after the alleged MST, the Veteran "resorted to drugs and alcohol as a means to manage her distress and her work performance and overall functioning declined."  He concluded that "with regard to her trauma symptoms, [the Veteran met] the criteria for PTSD with the MST event as the stressor."  He opined that it was as likely as not that the Veteran suffered from PTSD and MDD, which were as likely as not linked to the alleged MST.  While he also found that the Veteran met the criteria for MDD and BPD, it was as likely as not that the MDD was linked to the MST event, and that her BPD symptoms were related to her fear of abandonment.

The Board finds that a new VA examination is needed to reconcile the diagnoses from the February 2014 VA examination and the February 2015 private psychological evaluation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
In addition, the evidence shows that the Veteran has been receiving psychiatric treatment from Dr. J.W., a private doctor; the Fresno Veterans Center; and a Dr. A.H.M., a VA psychologist, for the last 20 years.  However, medical treatment records have not been associated with the claims file.  As such, the AOJ should contact the Veteran and obtain all medical treatment records from Dr. J.W., Dr. A.H.M., and the Fresno Veterans Center and associated them with the claims file.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where she has received treatment for her psychiatric disorder, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of her treatment for a psychiatric disorder from Dr. J.W. and Dr. A.H.M., and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.

2.  Obtain and associate with the file all VA treatment records, to specifically include all records from the Fresno Veterans Center.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After completing all of the development actions requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed MST, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

A multiaxial evaluation based on DSM diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

For any psychiatric disability other than PTSD diagnosed since December 2009 (including, but not limited to, MDD, and bipolar disorder)) the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service

The examiner should discuss the findings and diagnoses of the April 2010, February 2014, and February 2015 psychiatric evaluations.

The examiner should also specifically address the Veteran's various stressors, including her history of attempted sexual assault by her older brother in her early teenage years, her alleged MST, and her DUI and felony manslaughter conviction stemming from the MVA where the passenger in her car died.

The examiner must provide reasons and detailed rationales for each opinion given.

4.  After completing any additional development deemed necessary, readjudicate the claim remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




